Citation Nr: 0703892	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  04-25 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an initial rating greater than 20 percent 
for degenerative disc disease, lumbosacral spine.

2.  Entitlement to service connection for a neck condition, 
on a direct basis or as secondary to the service-connected 
lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




INTRODUCTION

The veteran had active military service from November 1973 to 
February 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which, in pertinent part, denied the 
claim for service connection for a neck condition, and an 
August 2003 rating decision which granted service connection 
for degenerative disc disease of the lumbar spine, assigning 
an initial rating of 20 percent.  

The RO has considered the claim for service connection for a 
neck condition on both a direct and secondary basis.  The 
veteran has stated he feels his neck condition is either a 
result of the same injury in service that caused his lumbar 
spine condition, or is somehow related to the lumbar spine 
condition.  VA's duty to assist a claimant with the 
development of evidence extends to all applicable theories of 
a claim, whether asserted by the claimant or not. Schroeder 
v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000); see also 
Robinette v. Brown, 8 Vet. App. 69, 76 (1995) (claim 
documents must be read in a liberal manner so as to identify 
and carry out the required adjudication of all claims that 
are reasonably raised by the evidence of record whether or 
not formally claimed in a VA application). Therefore, the 
issue on appeal has been recharacterized as shown above. 

The veteran also filed a notice of disagreement to a May 2004 
rating decision, which, in pertinent part, denied service 
connection for depression and denied a total disability 
rating based on individual unemployability due to service-
connected disorder(s).  That decision also continued the 10 
percent rating in effect for tinnitus.  A statement of the 
case on these issues was sent to the veteran in April 2005.  
No further correspondence was received from him within the 
appeal period indicating an intent to appeal these issues.  
Therefore, they are not before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

The claims must be remanded to ensure full and complete 
compliance with the duty-to-assist provisions enacted by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (the VCAA) [codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West 2002)].  

First, it is clear that relevant evidence remains 
outstanding. The veteran has stated numerous times that he 
has applied for disability benefits from the Social Security 
Administration (SSA), being turned down a couple times since 
2000.  From his statements, it appears that claim is based, 
in part, on his back disability.  VA is required to obtain 
evidence from the Social Security Administration, including 
any decisions by an administrative law judge, and give the 
evidence appropriate consideration and weight.  See Hayes v. 
Brown, 9 Vet. App. 67, 74 (1996).  

Second, at his last VA examination in February 2006, the 
veteran stated that he continued to receive treatment at the 
VA facility in Minneapolis.  The most recent VA records in 
the file are dated in March 2005.  VA records are considered 
part of the record on appeal since they are within VA's 
constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Requests for VA medical records must be made 
since the evidence is not currently complete.  

The last examination of the veteran's lumbar spine was 
conducted in June 2005.  Since it is necessary to remand the 
claim to obtain the evidence described above, the RO should 
also take this opportunity to provide the veteran another 
examination so that the record will be current.

Finally, it is not entirely clear whether VA has complied 
with its notification duties under the VCAA. For example, 
although a letter was sent to the veteran in March 2006 
informing him how VA establishes disability ratings in 
general, see Dingess v. Nicholson, No. 01-1917 (U.S. Vet. 
App. March 3, 2006), at no time was a letter sent to him 
informing him of the evidence needed to substantiate his 
claim for a higher rating for the lumbar spine disorder.  
Also, as discussed above, the veteran is claiming his neck 
condition is either due to service or the lumbar spine 
disability.  A letter sent to him in March 2004 did properly 
inform him how to substantiate a claim for secondary service 
connection.  However, the prior letter sent to him in January 
2003 does not discuss the elements of direct service 
connection.  Since it is necessary to remand the claims to 
obtain the evidence described above, the RO should also take 
this opportunity to provide the veteran additional VCAA 
notice.

Accordingly, the case is REMANDED for the following action:

1.  Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), with respect to the claims.  Any 
notice given, or action taken thereafter, 
must comply with current, controlling 
legal guidance.  See Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. 
March 3, 2006).

2.  Request the veteran's medical and 
adjudication records from the Social 
Security Administration.  All efforts to 
obtain these records should be fully 
documented, and the Social Security 
Administration should provide a negative 
response if records are not available.

3.  Obtain the veteran's medical records 
from the VA Medical Center in Minneapolis 
for all treatment from March 2005 to the 
present.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.



4.  After obtaining the above-referenced 
VA and Social Security records, to the 
extent available, schedule the veteran 
for an appropriate VA examination to 
evaluate the severity of his degenerative 
disc disease of the lumbar spine.  

The examiner should conduct all testing 
necessary to obtain medical information 
concerning the current severity of the 
veteran's service-connected degenerative 
disc disease.  The examination should 
include range of motion testing for the 
lumbar spine, and all ranges of motion 
should be reported in degrees.  Any 
functional limitations resulting from the 
service-connected back disorder are to be 
identified, including whether there is 
any pain, weakened movement, excess 
fatigability or incoordination on 
movement of the lumbar spine.  

The neurological examination must detail 
any neurological findings appropriate to 
the site(s) of diseased disc(s) in the 
veteran's lumbar spine.  With any 
abnormal neurological findings, the 
examiner should indicate which nerve(s) 
are affected.

5.  Then, after ensuring the VA 
examination report is complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been completed, the RO 
should readjudicate the claims.  If such 
action does not resolve a claim, a 
supplemental statement of the case (SSOC) 
should be issued to the veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, this claim should be returned 
to this Board for further appellate 
review, if in order.  

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issues.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


